676 S.E.2d 54 (2009)
STATE of North Carolina
v.
Johnny Ray POPE.
No. 555P08.
Supreme Court of North Carolina.
March 19, 2009.
Michael Reece, Smithfield, for Johnny Ray Pope.
Michael Youth, Assistant Attorney General, Ben David, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 20th day of December 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*55 "Denied by order of the Court in conference, this the 19th day of March 2009."